Case 1:18-cv-00861-GBD Document 82 Filed 06/11/20 Page 1 of 1

 

 

ane,

USDC SDNY
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK OC #
jee eee een wee ee eee eee ee ee ee ee ee ee | * nm

NESTOR GONZALEZ NUNEZ, individually and on \DATE FILEDOUN }-4--ap9g--— J]

behalf of others similarly situated, et al.,

 

 

 

 

Plaintiffs, ; ORDER
-against- : 18 Civ. 861 (GBD)

R. GROSS DAIRY KOSHER RESTAURANT INC. et
al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have settled this matter, the final pretrial
conference scheduled for August 28, 2020 and the trial scheduled for September 14, 2020 are
canceled. Plaintiff shall move for approval of the settlement pursuant to Cheeks v. Freeport
Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), no later than July 9, 2020.

Dated: New York, New York

June 11, 2020
SO ORDERED.

Gh ucay A Donwls

ORG B. DANIELS
nited ‘States District Judge

 

 

 
